STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

STATE OF LOUISIANA IN THE NO. 2022 CW 0849
INTEREST OF M.H.

AUGUST 25, 2022

 

In Re: L.H., applying for supervisory writs, 22nd Judicial
District Court, Parish of St. Tammany, No. 191-2022.

 

BEFORE : McDONALD, McCLENDON, AND HOLDRIDGE, JJ.

WRIT NOT CONSIDERED. The writ application does not include
a copy of the judgment, order, or ruling complained of. See
Uniform Rules of Louisiana Courts of Appeal, Rule 4-5(C) (6).

Supplementation of this writ application and/or an
application for rehearing will not be considered. Uniform Rules
of Louisiana Courts of Appeal, Rules 2-18.7 & 4.9.

In the event relator seeks to file a new application with
this court, it must contain all pertinent documentation,
including the missing items noted above, and must comply with
Rule 2-12.2 of the Uniform Rules of Louisiana Courts of Appeal.
Any new application must be filed on or before September 26,
2022 and must contain a copy of this ruling.

JMM

PMc
GH

COURT OF APPEAL, FIRST CIRCUIT

and)

DEPUTY CLERK OF COURT
FOR THE COURT